UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4169



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RUFUS ANTONIO JOINER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(3:06-cr-00059-MBS)


Submitted:   October 18, 2007             Decided:   October 23, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael W. Chesser, Aiken, South Carolina, for Appellant. Leesa
Washington, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rufus Antonio Joiner pled guilty pursuant to a written plea

agreement to one count of conspiracy to possess with intent to

distribute and to distribute cocaine and cocaine base, in violation

of 21 U.S.C. § 846 (2000).     Joiner was sentenced to 135 months’

imprisonment.   Finding no error, we affirm.

          On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting there were no meritorious

grounds for appeal, but contending Joiner’s sentence is unreasonable

because it failed to take into account his personal characteristics

and is greater than necessary to accomplish the goals of 18 U.S.C.

§ 3553(a) (2000).   Joiner was notified of his right to file a pro se

supplemental brief, but did not do so, and the Government elected not

to file a responsive brief.

          The district court appropriately calculated the advisory

guideline range and considered it in conjunction with other relevant

factors under the Guidelines and § 3553(a).       See United States v.

Moreland, 437 F.3d 424, 432-33 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006). Joiner’s 135-month sentence, which is at the lowest end

of the applicable guideline range and below the statutory maximum, is

therefore presumptively reasonable.     See United States v. Green, 436

F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006); see

also Rita v. United States, 127 S. Ct. 2456, 2462-65 (2007).




                                - 2 -
          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for appeal.

Accordingly, we affirm the conviction and sentence. This court

requires that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move this

court for leave to withdraw from representation.    Counsel’s motion

must state that a copy thereof was served on the client.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid in the decisional process.



                                                             AFFIRMED




                               - 3 -